     Case 2:21-mc-00082-KJM-DB Document 9 Filed 04/13/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   United States of America,                    No. 2:20-cr-00150-KJM-1
12                     Plaintiff,
13          v.
14   Ronald Steven Schoenfeld,
15                     Defendant.
16   ___________________________________
17   United States of America,                    No. 2:21-mc-00076-KJM-DB
18                     Plaintiff,
19          v.
20   Ronald Steven Schoenfeld,
21                     Defendant.
22
     United States of America,                    No. 2:21-mc-00077-KJM-DB
23
                       Plaintiff,
24
            v.
25
     Ronald Steven Schoenfeld,
26
                       Defendant.
27
     ___________________________________
28
                                                  1
     Case 2:21-mc-00082-KJM-DB Document 9 Filed 04/13/21 Page 2 of 4


 1
     United States of America,
 2                                         No. 2:21-mc-00078-KJM-DB
                       Plaintiff,
 3
            v.
 4
     Ronald Steven Schoenfeld,
 5
                       Defendant.
 6

 7

 8

 9
     United States of America,             No. 2:21-mc-00079-KJM-DB
10
                       Plaintiff,
11
            v.
12
     Ronald Steven Schoenfeld,
13
                       Defendant.
14
     ___________________________________
15
     United States of America,             No. 2:21-mc-00080-KJM-DB
16
                       Plaintiff,
17
            v.
18
     Ronald Steven Schoenfeld,
19
                       Defendant.
20

21

22

23   United States of America,             No. 2:21-mc-00081-KJM-DB
24                     Plaintiff,
25          v.
26   Ronald Steven Schoenfeld,
27                     Defendant.
28
                                           2
     Case 2:21-mc-00082-KJM-DB Document 9 Filed 04/13/21 Page 3 of 4


 1   ___________________________________

 2   United States of America,             No. 2:21-mc-00082-KJM-DB

 3                     Plaintiff,
 4          v.
 5   Ronald Steven Schoenfeld,
 6                     Defendant.
 7

 8
     United States of America,             No. 2:21-mc-00083-KJM-DB
 9

10                     Plaintiff,

11          v.

12   Ronald Steven Schoenfeld,

13                     Defendant.

14   ___________________________________

15   United States of America,             No. 2:21-mc-00095-KJM-DB

16                     Plaintiff,

17          v.

18   Ronald Steven Schoenfeld,

19                     Defendant.

20

21

22
     United States of America,             No. 2:21-mc-00096-KJM-DB
23
                       Plaintiff,
24
            v.
25
     Ronald Steven Schoenfeld,             RELATED CASE ORDER
26
                       Defendant.
27

28
                                           3
      Case 2:21-mc-00082-KJM-DB Document 9 Filed 04/13/21 Page 4 of 4


 1          Examination of the above-captioned actions reveals that they are related within the

 2   meaning of Local Rule 123(a). Here, “[all] actions involve similar questions of fact and the same

 3   question of law and their assignment to the same Judge or Magistrate Judge is likely to effect a

 4   substantial savings of judicial effort.” Local Rule 123(a)(3). Accordingly, the assignment of

 5   these matters to the same judge is likely to effect a substantial savings of judicial effort and is

 6   likely to be convenient for the parties.

 7                  The parties should be aware that relating cases under Rule 123 causes the actions

 8   to be assigned to the same judge—it does not consolidate the actions. Under Rule 123, related

 9   cases are generally assigned to the judge and magistrate judge to whom the first filed action was

10   assigned.

11                  As a result, it is hereby ORDERED that 2:21-mc-00076-KJM-DB; 2:21-mc-

12   00077-KJM-DB; 2:21-mc-00078-KJM-DB; 2:21-mc-00080-KJM-DB; 2:21-mc-00081-KJM-DB;

13   2:21-mc-00082-KJM-DB; 2:21-mc-00083-KJM-DB; 2:21-mc-00095-KJM-DB; 2:21-mc-00096-

14   KJM-DB are related and remain assigned to the undersigned and Magistrate Judge Deborah

15   Barnes.

16                  IT IS SO ORDERED.

17   DATED: April 13, 2021.

18

19

20

21

22

23

24

25

26

27

28
                                                         4
